DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/28/2020 and 02/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the phone correspondence dated on 03/09/2022 with attorney Yizhou Liu. Examiner wishes to thank the attorney for their time and consideration regarding the correspondence.
The application has been amended as follows: 

1. (Currently Amended) A vehicle-mounted display terminal, comprising: 
a display screen; 
an electrical connector mounted to the display screen and electrically connected to the display screen, wherein the electrical connector is integrated with a plurality of wiring harness connecting positions, the plurality of wiring harness connecting positions are configured to transmit at least two different types of data and are electrically connected to a vehicle.  
wherein the electrical connector comprises a male connector or a female connector, 
when the electrical connector comprises the male connector, the male connector comprises: a base, an HSD line connector, and a CAN line connector, the HSD line connector and the CAN line connector are mounted to a first side of the base spaced apart from each other, the HSD line connector comprises a shielding ring and a plurality of HSD line pins, and the shielding ring is sleeved outside the HSD line pins; and 
when the electrical connector comprises the female connector, the female connector comprises: a base body, an HSD line interface, and a CAN line interface, the HSD line interface and the CAN line interface are mounted to a first side of the base body spaced apart from each other, the HSD line interface comprises a shielding post disposed on the base body and a plurality of non-connected HSD line pins, a cavity is provided between the shielding post and the base body, and the non- connected HSD line pins are disposed on the shielding post.

2. (Previously Presented) The vehicle-mounted display terminal according to claim 1, wherein the display screen comprises: a display panel, a housing, and a main board, wherein the display panel and the main board are mounted to the housing, the electrical connector is mounted to and electrically connected to the main board, and the housing has an avoiding hole, the electrical connector is exposed from the avoiding hole.  

3. (Previously Presented) The vehicle-mounted display terminal according to claim 1, wherein the wiring harness connecting position comprises an HSD wiring harness connecting position and a CAN wiring harness connecting position.  

4-5. (Canceled)

6. (Currently Amended) The vehicle-mounted display terminal according to claim 1, wherein 
when the electrical connector comprises the male connector, a second side of the base is provided with mounting pins, wherein the mounting pins are in a one-to-one correspondence with the HSD line pins and are electrically connected to the main board of the display screen; and 
when the electrical connector comprises the female connector, a second side of the base body is provided with mounting pins, wherein the mounting pins are in a one-to-one correspondence with the non-connected HSD line pins and are electrically connected to the main board of the display screen.  

7. (Currently Amended) The vehicle-mounted display terminal according to claim 1, wherein 
when the electrical connector comprises the male connector, the HSD line connector comprises at least one of a low-voltage differential signal connector, a panoramic image connector, and a USB connector; and 
when the electrical connector comprises the female connector, the HSD line interface comprises at least one of the low-voltage differential signal interface, the panoramic image interface, and the USB interface.  

8. (Currently Amended) The vehicle-mounted display terminal according to claim 1, wherein 
when the electrical connector comprises the male connector, the HSD line connector comprises the low-voltage differential signal connector, the panoramic image connector, and the USB connector; and 
when the electrical connector comprises the female connector, the HSD line interface comprises the low-voltage differential signal interface, the panoramic image interface, and the USB interface.  

9. (Previously Presented) The vehicle-mounted display terminal according to claim 8, wherein 
when the electrical connector comprises the male connector, the low-voltage differential signal connector, the panoramic image connector, and the USB connector are arranged on the base in a triangle shape, and the CAN line connector comprises a plurality of CAN line pins, some of the plurality of CAN line pins are arranged between the low-voltage differential signal connector and the USB connector, and the remaining of the plurality of CAN line pins are arranged at a position opposite to the HSD line connector; and 
when the electrical connector comprises the female connector, the low-voltage differential signal interface, the panoramic image interface, and the USB interface are arranged on the base body in a triangle shape, and the CAN line interface comprises a plurality of non- connected CAN line pins, some of the plurality of non-connected CAN line pins are arranged between the low-voltage differential signal interface and the USB interface, and the remaining of the plurality of non-connected CAN line pins are arranged at a position opposite to the HSD line interface.  

10. (Previously Presented) A vehicle, comprising: 
the vehicle-mounted display terminal according to claim 1; and 
a wiring harness connector electrically connected to a vehicle end and electrically connected to the electrical connector.  

11. (Previously Presented) The vehicle according to claim 10, wherein the vehicle-mounted display terminal is pivotally mounted to a vehicle body through a rotating mechanism, the rotating mechanism has a hollow cavity, the electrical connector is disposed opposite to the hollow cavity, and a wiring harness of the wiring harness connector penetrates through the hollow cavity.  

12. (Currently Amended) The vehicle according to claim 10, wherein the vehicle- mounted display terminal rotates around a rotating mechanism along a plane on which a display screen is located, the rotating mechanism comprises a rotating shaft, the rotating shaft has a hollow cavity.  

13. (Currently Amended) A vehicle, comprising: 
the vehicle-mounted display terminal according to claim 1; and 
a wiring harness connector electrically connected to a vehicle end and electrically connected to the electrical connector, wherein 
the electrical connector comprises one of a male connector and a female connector, 
the wiring harness connector comprises the other of the male connector and the female connector, and the base and the base body have a connecting structure and a positioning structure that are mutually matched with each other.  

14. (Previously Presented) The vehicle according to claim 13, wherein the connecting structure comprises a fastener disposed on the base and a fastening position disposed on the base body, the fastener is configured to be engaged with the fastening position.  

15. (Previously Presented) The vehicle according to claim 13, wherein the positioning structure comprises a plurality of limiting ribs disposed on the base and a peripheral wall of the base body, the limiting ribs are disposed around the HSD line connector and the CAN line connector, and inner side surfaces of the limiting ribs are configured to be attached to the peripheral wall of the base body.  

16. (Previously Presented) The vehicle according to claim 13, wherein the positioning structure comprises a guide post disposed on the base and a guide groove disposed on the base body.  

17. (Previously Presented) The vehicle-mounted display terminal according to claim 2, wherein the wiring harness connecting position comprises an HSD wiring harness connecting position and a CAN wiring harness connecting position.  

18-20. (Canceled)

Allowable Subject Matter
Claims 1-3 and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 contains the limitations regarding an electrical connector for a vehicle display with both an HSD line connector and CAN line connector, where the HSD connector has a plurality of line pins sleeved by a shielding ring around the line pines. At the time of the effective filing date of the application, these limitations had not been fully anticipated and it would not have been obvious to one of ordinary skill in the art to combine elements of the prior art to meet this limitation. The dependent claims are allowed for the reasons concerning the independent claims. 
The closest prior art, Suzuki et al. (US 20190084419), Murphy et al. (US 20110169755), Ludwig et al. (US 20170352987), Peng et al. (CN 203277815), Su et al. (CN 203580814), and Chen et al. (CN 201511894), either singularly or in combination fail to anticipate or render obvious the above described limitations. While the prior art contains elements regarding . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483